DETAILED ACTION

Application filed 4/23/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,313.
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the present application teaches a Redundant Array of Inexpensive Disks (RAID) storage controller storage-device- assisted data update system, comprising: a host system; a Redundant Array of Inexpensive Disks (RAID) storage controller device that is coupled to the host system; and a plurality of RAID storage devices that are each coupled to the RAID storage controller device, and that are each coupled to the host system such that each of the plurality of RAID storage devices has direct access to the host system, wherein the plurality of RAID storage devices include: a RAID parity data storage device that is configured, based on at least one command received from the RAID storage controller device, to: perform Direct Memory Access (DMA) operations that access interim parity data in at least one RAID primary storage device that is included in the plurality of RAID storage devices; write the interim parity data to a first buffer subsystem in the RAID parity data storage device; perform an XOR operation using the interim parity data that is stored in the first buffer subsystem in the RAID parity data storage device and first parity data that is stored in a first storage subsystem in the RAID parity data storage device in order to produce second parity data; and update the first parity data with the second parity data. Whereas claim 1 of U.S. patent ‘313 teaches a Redundant Array of Inexpensive Disks (RAID) storage controller storage-device- assisted data update system, comprising: a host system; a Redundant Array of Inexpensive Disks (RAID) storage controller device that is coupled to the host system; and a plurality of RAID storage devices that are each coupled to the RAID storage controller device, and that are each coupled to the host system such that each of the plurality of RAID storage devices has direct access to the host system, wherein the plurality of RAID storage devices include: a first RAID primary data storage device that is configured, based on at least one command received from the RAID storage controller device, to: perform a first Direct Memory Access (DMA) operation that accesses first primary data that is stored on the host system; write the first primary data to a first buffer subsystem in the first RAID primary data storage device; perform a first XOR operation using the first primary data that is stored in the first buffer subsystem in the first RAID primary data storage device and second primary data that is stored in a first storage subsystem in the first RAID primary data storage device in order to produce first interim parity data; and write the first interim parity data to a second buffer subsystem in the first RAID primary data storage device. The claims are obvious embodiments of each other and not patentably distinct. In both sets of claims a RAID storage controller is coupled to a host system with plurality of RAID storage devices and each of the each of the storage devices has direct access to the host system. The RAID storage devices perform first memory access operations and perform writing to a first buffer followed by an XOR operation. The claims are obvious embodiments of each other and not patentably distinct. A terminal disclaimer would obviate the rejection. 
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112